Citation Nr: 0104118	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-22 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for otitis of the right 
ear.

3.  Entitlement to service connection for a liver disorder, 
characterized as hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The veteran has an unverified period of active 
service from August 1981 to October 1992 in the U.S. Air 
Force.  She was also discharged from the U.S. Air Force 
Reserves in October 1995, however, her date of entry into the 
U.S. Air Force Reserves is unknown. 

Additionally, it appears that, in the April 1999 Notice of 
Disagreement, the veteran requested consideration of a claim 
of service connection for Fitz-Hugh-Curtis syndrome.  
However, as the only issues currently before the Board are 
those set forth on the title page of this decision, this 
matter is referred to the RO for appropriate action.


REMAND

In this case, in November 1998 and March 1999 rating 
decisions, the RO denied the veteran's claims of service 
connection for sinusitis, otitis of the right ear, and a 
liver disorder characterized as hepatitis C.  At present, the 
veteran's case is before the Board for appellate review. 

In this respect, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Additionally, the Board notes that the veteran has an 
unverified period of active service from August 1981 to 
October 1992 in the U.S. Air Force.  She was also discharged 
from the U.S. Air Force Reserves in October 1995, however, 
her date of entry into the U.S. Air Force Reserves is 
unknown.  In this respect, the claims files contain neither 
the veteran's DD-214, nor verified information as to her 
period(s) of active duty, active duty for training (ACDUTRA) 
or inactive duty training (INACDUTRA) during her service in 
the U.S. Air Force and U.S Air Force Reserves.  As such, the 
case must be remanded in order to verify the veteran's 
periods of active duty, ACDUTRA and INACDUTRA, and to obtain 
her service medical records from the U.S. Air Force Reserves. 

The Board also notes that the claims files lack the veteran's 
treatment records from various private and/or non-VA health 
care providers.  Specifically, as per the July 1998 Claim, 
the April 1999 Notice of Disagreement, and the November 1999 
VA form 9 (Appeal to Board of Veterans' Appeals), it appears 
the veteran has been treated by various private health cares 
providers including, but not limited to, Dr. Lesser, Dr. 
Perrin, Dr. Thomas Moore and the Center for Infectious 
Diseases in Wichita.  Some of the records from the mentioned 
health care providers appear to be included as part of other 
VA treatment records contained within the claims files.  
However, it is not clear whether the totality of these 
private treatment records are contained within the present 
evidence.  As such, the RO should assist the veteran in 
obtaining the totality of the above discussed records.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  Furthermore, the claims files 
contain the veteran's treatment records from the Wichita VA 
Medical Center (VAMC) from 1982 to 1998, and as per the 
veteran's July 1998 claim, she has continued to receive 
treatment at the Wichita VAMC from 1998 to the present.  As 
such, the RO should also assist the veteran in obtaining her 
treatment records from the Wichita VAMC from 1998 to the 
present.  See id.

Lastly, the Board finds that the claims files do not contain 
sufficient evidence to review the veteran's claims of service 
connection for sinusitis, otitis of the right ear, and a 
liver disorder characterized as hepatitis C.  In this 
respect, the law is clear that if the medical evidence of 
record is insufficient, or, in the opinion of the Board, of 
doubtful weight or credibility, the Board is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should verify the veteran's 
periods of active duty, active duty for 
training, and/or inactive duty training 
while in the U.S. Air Force and the U.S. 
Air Force Reserves from August 1981 to 
October 1995.  Such information should be 
included in the claims files.

2.  By contacting the appropriate 
custodians, the RO should obtain the 
veteran's service records during her 
service in the U.S. Air Force Reserves.  
This search should include a search for 
all secondary sources, including any 
administrative and personnel records; 
clinical records, including x-rays and 
inpatient records; and sick and morning 
reports.  If the search for the 
veteran's service records during her 
service in the U.S. Air Force Reserves 
is negative, documentation to that 
effect must be placed in the veteran's 
claims folder.

3.  The RO should ask the veteran to 
complete VA Forms 21-4142 
(Authorization for the Release of 
Information) regarding her treatment by 
all health care providers who have 
treated her for sinusitis, otitis of 
the right ear, and a liver disorder 
characterized as hepatitis C including, 
but not limited to, Dr. Lesser, Dr. 
Perrin, Dr. Thomas Moore and the Center 
for Infectious Diseases in Wichita.  
Once the necessary authorizations are 
received from the veteran, the RO 
should contact these health care 
providers, and request that they submit 
copies of all records regarding the 
veteran's treatment.  All records 
subsequently received should be made a 
permanent part of the appellate record. 
Conversely, if after making all 
reasonable efforts the RO is unable to 
obtain such records, the RO must notify 
the veteran that the above records 
could not be obtained.

4.  The RO should  obtain and associate 
with the claims file the veteran's 
treatment records from the Wichita VAMC 
from January 1998 to the present.  If 
the search for the mentioned records 
has negative results, the claims files 
must be properly documented with 
information obtained from the VA 
facility specifically indicating that 
these records were not available.

5.  The RO should arrange for the 
veteran to undergo VA examination by 
the appropriate specialist to evaluate 
the nature, severity, and etiology of 
any sinusitis and/or otitis.  If no 
sinusitis or otitis is found, the 
examiner should so indicate.  The 
claims files and a copy of this remand 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted.  Following a review of the 
veteran's medical records and history, 
including the various 1990, 1991 and 
1992 service medical notations 
diagnosing the veteran with sinusitis 
and/or otitis, the examiner should 
render an opinion as to whether it is 
at least as likely as not that any 
sinusitis and/or otitis is related to 
any in-service symptomatology or 
diagnoses.  Additionally, the examiner 
should render an opinion as to whether 
it is at least as likely as not that 
any current sinusitis and/or otitis is 
related to active service.  It is 
requested that the examiner discuss and 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
disorders.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

6.  The RO should arrange for the 
veteran to undergo VA examination by 
the appropriate specialist to evaluate 
the nature, severity, and etiology of 
any liver disorder, to include 
hepatitis C.  If no liver disorder is 
found, the examiner should so indicate.  
The claims files and a copy of this 
remand must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted.  Following a review of the 
veteran's medical records and history, 
including the October 1997 statement 
from Thomas A. Moore, M.D. and the 
September 1999 VA medical opinion, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any current liver disorder, to 
include hepatitis C, is related to any 
in-service diagnosis such as Fitz-Hugh-
Curtis syndrome.  Additionally, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any current liver disorder is 
related to any in-service surgical 
procedures or is otherwise related to 
active service.  It is requested that 
the examiner discuss and reconcile any 
contradictory evidence regarding the 
etiology of the veteran's disorder.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

7.  The RO should ensure that the above 
requested development is performed in 
compliance with this REMAND.  Otherwise, 
immediate corrective action should be 
taken.

8.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should readjudicate the issues of 
entitlement to service connection for 
sinusitis, otitis of the right ear, and a 
liver disorder characterized as hepatitis 
C, on the basis of all available 
evidence.  If the determination remains 
unfavorable to the veteran, she should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  She has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until she is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




